                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

READY FOR THE WORLD INC.,
D/B/A READY FOR THE WORLD,

                      Plaintiff,                CASE NO. 19-10062
                                                HON. DENISE PAGE HOOD
v.

MELVIN RILEY, JOHN EATON,
RENEE ATKINS, DANIEL DILLMAN,
JAN MARK LAND,

                      Defendants.
                                                /

         ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY
                          INJUNCTION [#4]


    I.    BACKGROUND

          This matter is before the Court on a Motion for Preliminary Injunction that

was filed by Plaintiff Ready for the World Inc., d/b/a Ready for the World (“Ready

for the World”) on January 18, 2019. (Doc # 4) The Court entered an Order

granting Ready for the World’s Motion for a Temporary Restraining Order on

January 22, 2019. (Doc # 8) There have been no responses filed to the instant

Motion. A hearing pertaining to the instant Motion was held on February 1, 2019.

          On January 7, 2019, Ready for the World filed a Verified Complaint against

Defendants Melvin Riley (“Riley”), John Eaton, Renee Atkins, Daniel Dillman,


                                           1 
 
and Jan Mark Land (collectively, “Defendants”) alleging: Federal Trademark

Infringement pursuant to 15 U.S.C. § 1114 (Count I); Federal Trademark

Infringement pursuant to 15 U.S.C. § 1125(a) (Count II); Federal Trademark

Dilution (Count III); Passing Off (Count IV); False Advertising (Count V);

Damages pursuant to 15 U.S.C. § 1117 (Count VI); Common Law Trademark

Infringement and Unfair Competition (Count VII); and Violation of the Michigan

Consumer Protection Act (“MCPA”) (Count VIII). (Doc # 1) Ready for the

World asserts that Defendants have been using its “Ready for the World”

trademark without permission while performing live concerts and engaging in

other musical recordings under the names “Ready for the World,” “Ready for the

World featuring Melvin Riley,” “Ready 4 the World,” “Melvin Riley is Ready for

the World,” and “Ready.” (Id. at 2.) According to Ready for the World, even after

previous attempts to contact Defendants about infringing on its trademark,

Defendants continue to perform under variations of its trademarked name. (Id. at

9.) Ready for the World seeks to prevent any further use of “Ready for the

World,” or any other name that would constitute infringement, in future

advertisements, solicitations, social media communications, performances, or

recordings. (Doc # 4, Pg ID 104-105)

    II.   ANALYSIS

      A. Standard of Review


                                        2 
 
      “The court may issue a preliminary injunction only on notice to the adverse

party.” Fed.R.Civ.P. 65(a)(1). Four factors must be balanced and considered

before the Court may issue a preliminary injunction pursuant to Fed.R.Civ.P.

65(a): 1) the likelihood of the plaintiff's success on the merits; 2) whether plaintiff

will suffer irreparable injury without the injunction; 3) the harm to others which

will occur if the injunction is granted; and 4) whether the injunction would serve

the public interest. In re Delorean Motor Co., 755 F.2d 1223, 1228 (6th Cir.1985);

In re Eagle–Pitcher Indus., Inc., 963 F.2d 855, 858 (6th Cir.1992); and N.A.A.C.P.

v. City of Mansfield, Ohio, 866 F.2d 162, 166 (6th Cir.1989). The first factor is the

most critical inquiry of the four criteria. Mason Cnty. Med. Ass'n v. Knebel, 563

F.22d 256, 261 (6th Cir.1977). In making its determination the “district court is

required to make specific findings concerning each of the four factors, unless fewer

factors are dispositive of the issue.” Six Clinics Holding Corp., II v. Cafcomp Sys.,

Inc., 119 F.3d 393, 399 (6th Cir.1997). Courts should consider the merits of a

requested preliminary injunction even where the validity of the underlying claims

will be determined in arbitration. Am. Exp. Fin. Advisors, Inc. v. Thorley, 147 F.3d

229, 231 (2d Cir.1998); Blumenthal v. Merrill Lynch, Pierce, Fenner & Smith,

Inc., 910 F.2d 1049, 1052–54 (2d Cir.1990) (The expectation of speedy arbitration

does not absolve the district court of its responsibility to decide requests for




                                          3 
 
preliminary injunctions on their merits.); Wells v. Merrill Lynch, Pierce, Fenner &

Smith, Inc., 919 F.Supp. 1047, 1051 (E.D.Ky.1994).


    B. Plaintiff’s Likelihood of Success on the Merits

          1. Trademark Infringement and Unfair Competition and MCPA
             Claims
       A plaintiff alleging a violation of the Lanham Act for trademark

infringement and unfair competition must demonstrate that: 1) the plaintiff has a

valid and legally protectable mark; 2) it owns the mark; and 3) the defendant's use

of the mark to identify goods or services causes the likelihood of

confusion. See Leelanau Wine Cellars, Ltd. v. Black & Red, Inc., 502 F.3d 504,

512-13 (6th Cir. 2007) (citing 15 U.S.C. § 1115(a)).         To show trademark

infringement and unfair competition under 15 U.S.C. § 1114, a plaintiff must show

that the use of the allegedly infringing trademark “is likely to cause confusion

among consumers regarding the origin of the goods offered by the

parties.” General Motors Corp. v. Lanard Toys, Inc., 468 F.3d 405, 412 (6th Cir.

2006) (citations omitted); see also Daddy's Junky Music Stores, Inc. v. Big Daddy's

Family Music Center, 109 F.3d 275, 280 (6th Cir. 1997) (noting that “[t]he

touchstone of liability under § 1114 is whether the defendant's use of the disputed

mark is likely to cause confusion among consumers regarding the origin of the

goods offered by the parties”).    Trademark infringement under Michigan law


                                         4 
 
employs             the           same          likelihood       of         confusion

test.      Wilson v. Salem Sportswear, Inc., 931 F.2d 1100, 1105 n.1 (6th Cir. 1997).

“This Circuit considers the question of whether there is a likelihood of confusion a

mixed question of fact and law.” Lanard Toys, 468 F.3d at 412 (citation omitted).

         The eight factors analyzing likelihood of confusion are set forth in Frisch's

Restaurants v. Elby's Big Boy, Inc., 670 F.2d 642, 648 (6th Cir. 1982): 1) strength

of the mark; 2) relatedness of the goods or services; 3) similarity of the marks; 4)

likely degree of purchaser care; 5) the defendant's intent in selecting its mark; 6)

marketing channels used; 7) likelihood of expansion of the product lines; and 8)

evidence of actual confusion. Lanard Toys, 468 F.3d at 412 (factors rearranged).

A plaintiff must demonstrate a likelihood of confusion to obtain equitable relief; a

plaintiff must demonstrate actual confusion to recover statutory damages. Audi

AG v. D'Amato, 469 F.3d 534, 542 (6th Cir. 2006). These factors are only a guide

to determine the likelihood of confusion; they imply no mathematical

precision. Homeowners Group, Inc. v. Home Marketing Specialists, Inc., 931 F.2d

    1100, 1107 (6th Cir. 1991).

         Ready for the World argues that it is likely to prevail with its trademark

infringement and unfair competition and MCPA claims pursuant to the Lanham

Act and Michigan law. Ready for the World contends that it has sufficiently

demonstrated that it owns the trademark to its band’s name and that Defendants


                                           5 
 
continue to infringe on its mark without authorization. Further, Ready for the

World asserts that there is a significant risk that consumers will confuse its band

with Defendants’ band based on the factors that courts consider when assessing

trademark infringement actions.


      The Court is satisfied that the first two factors have been met. Ready for the

World has demonstrated that it has obtained and owns a valid and legally

enforceable trademark. (Doc # 1-3) This trademark was registered on July 20,

2010, and was issued for entertainment and live performances by a musical band.

(Id.) There is also no question about the trademark’s viability, as it is currently

being used by Ready for the World.

      The Court finds that for purposes of this Motion, the third factor has also

been satisfied. It is evident that there is a high likelihood that Defendants’ use of

the Ready for the World trademark will cause confusion amongst consumers. The

trademarked name “Ready for the World” is not distinct from any of the band

names that Defendants have been using in their advertisements and while

performing. Ready for the World has disclosed that there has already been an

instance where a promoting company expressed its frustration over the bands’

similar names.    While the Sixth Circuit has acknowledged that courts should

consider all of the above-mentioned eight factors when assessing trademark



                                         6 
 
infringement and unfair competition and MCPA claims, it does not appear that any

of them weigh in favor of Defendants. Defendants have also not argued otherwise.

         2. Trademark Dilution Claim

       The Lanham Act also prohibits the “dilution” of famous marks. See 15

U.S.C. § 1125(c). For a Plaintiff to establish a federal claim of dilution: “(1) the

senior mark must be famous; (2) it must be distinctive; (3) the junior use must be a

commercial use in commerce; (4) it must begin after the senior mark has become

famous; and (5) it must cause dilution of the distinctive quality of the senior mark.”

Kellogg Co. v. Exxon Corp., 209 F.3d 562, 577 (6th Cir.2000). Further, direct

evidence of dilution is not necessary if actual dilution can be reliably proved

through circumstantial evidence—the obvious case is one where the junior and

senior marks are identical. Moseley v. V. Secret Catalogue, Inc., 537 U.S. 418,

434.

       Ready for the World argues that it has a legitimate claim based on the

relevant analysis that courts rely on when evaluating trademark dilution claims.

The Court agrees. Plaintiff has established that its mark is both famous and

distinctive due to the band’s recognized acclaim and notoriety. (Doc # 1, Pg ID 4-

5) Defendants’ use of the mark is a commercial use in commerce considering that

Defendants’ primary use of the mark has been for purposes of touring around the

United States. Defendants only began performing under variations of Ready for


                                          7 
 
the World’s trademark after Plaintiff’s mark became famous.1 Finally, the dilution

of Ready for the World’s trademark can be implied due to the circumstantial

evidence that Ready for the World has presented at this stage. The Court finds that

there is a significant likelihood that Ready for the World would prevail with its

Trademark Dilution claim.

              While Defendants did not file a response to the instant Motion, Defendants

argued on the record that because Defendant Riley never officially left the band,

Riley still owns the trademark along with Ready for the World.                       Defendants

contended that case law supports the position that since Riley is an owner of the

trademark, he cannot be liable for trademark dilution. Derminer v. Kramer, 406 F.

Supp. 2d 756, 758 (E.D. Mich. 2005) (explaining that there cannot be a trademark

dilution action between co-owners of the trademark that is at issue).2 Defendants

have not submitted to the Court any evidence to support their claim. The Court

will therefore rely on Ready for the World’s evidence indicating that Riley left

Ready for the World in February 2015. (Doc # 1, Pg ID 6; Doc # 1-4)

       C. Irreparable Injury Without the Injunction


                                                            
1
  Defendants argued on the record that Riley went on tour by himself under the name “Ready for
the World” prior to when Plaintiff acquired its trademark. The Court will not directly address this
argument because Defendants have not provided the Court with any evidence supporting this
claim.
2
  On the record, Defendants also cited to eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388
(2006). However, that case is not relevant to the instant Motion since it addresses permanent
injunctions. 
                                                               8 
 
      It is well settled that a plaintiff’s harm is not irreparable if it is fully

compensable by money damages. Basicomputer Corp. v. Scott, 973 F.2d 507, 511

(6th Cir. 1991). However, an injury is not fully compensable by money damages if

the nature of the plaintiff’s loss would make damages difficult to calculate. Id. at

511-12.   “The loss of customer goodwill often amounts to irreparable injury

because the damages flowing from such losses are difficult to compute.” Id. at

512. “Courts have held that both potential damage to reputation and likelihood of

confusion constitute irreparable injury.” Vuitton v. White, 945 F.2d 569, 576 (3d

Cir. 1991).

      Here, Ready for the World has shown that it will be irreparably harmed if

Defendants continue performing while using Plaintiff’s trademark. The confusion

that the Court has found to be caused by Defendants’ actions could negatively

impact Ready for the World’s relationship with those who consume its musical

content. Even though it is possible that Defendants could affect Ready for the

World financially by detracting fans from its performances, Defendants’ use of

Ready for the World’s trademark could also certainly damage Plaintiff’s

reputation.

    D. Harm to Others

      A preliminary injunction will not harm Defendants in any way. By granting

Ready for the World’s request for a preliminary injunction, Defendants would not


                                         9 
 
be limited professionally because they will all still have the ability to use their own

individual names, or a band name that is distinct from “Ready for the World,”

while advertising for concerts and participating in live performances. Further,

Defendants have not argued that they would be harmed by the issuance of an

injunction.

    E. Public Interest

       In this case, the public has an interest in not suffering from the confusion

resulting from Defendants’ use of Ready for the World’s trademark. An injunction

would ensure that concertgoers would not be deceived by false or misleading

advertisements. The Court finds that Ready for the World has demonstrated that it

would serve the public well to prohibit Defendants from benefitting from Ready

for the World’s mark.

    F. Weighing the Factors

       After weighing the above factors, the Court finds that Ready for the World is

entitled to a preliminary injunction enjoining Defendants from using its trademark.

III.   CONCLUSION

       For the reasons set forth above,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Preliminary

    Injunction (Doc # 4) is GRANTED.




                                          10 
 
      IT IS FURTHER ORDERED that Defendants are enjoined from further use

of the name “Ready for the World,” “Ready for the World featuring Melvin Riley,”

“Ready 4 the World,” “Melvin Riley is Ready for the World,” “Ready,” or any

other name that would infringe upon Plaintiff’s trademark, in any advertisements,

solicitations, social media communications, or performance notifications.

      IT IS SO ORDERED.



                                              s/Denise Page Hood
                                              DENISE PAGE HOOD
DATED: February 8, 2019                       United States District Judge




                                        11 
 
